Citation Nr: 0909358	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for prostate cancer.

2. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for renal failure and kidney 
damage.

3. Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative disc 
disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1954 to 
January 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and September 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the issue of a back condition appeared 
as a service connection claim on the August 2003 Statement of 
the Case and as a 38 U.S.C.A. § 1151 compensation claim on a 
December 2004 Supplemental Statement of the Case (SSOC). An 
April 1980 RO decision denied the Veteran service connection 
for a back disability. The Veteran did not file a timely 
Notice of Disagreement (NOD) to the April 1980 RO decision 
and that decision constituted a final denial. Thus, the issue 
is properly characterized as whether new and material 
evidence has been received to reopen the claim. Additionally, 
the record does not show that the Veteran contends negligence 
by the VA resulted in his back disability. Thus, the issue of 
a back disability is not properly characterized as a 
38 U.S.C.A. § 1151 claim. The Board finds the issue is 
properly characterized as a petition to reopen a service 
connection claim for a back disability based on the 
submission of new and material evidence. 

The record shows that the Veteran desires to seek VA 
reimbursement for private medical expenses. This is a 
separate issue that has not been adjudicated by the RO. The 
issue of entitlement to VA reimbursement for private medical 
expenses is REFERRED to the RO for appropriate action.  

The issues of new and material evidence to reopen a service 
connection claim for degenerative disc disease of the lumbar 
spine and 38 U.S.C.A. § 1151 compensation for renal failure 
and kidney disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Any disability incurred by the Veteran following treatment 
for prostate cancer at the VA Medical Center (VAMC) or within 
the scope of the VAMC's responsibility did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of VA, 
nor as a result of an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for the claimed residuals of prostate cancer have not been 
met. 38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in April 2003, 
September 2007, and May 2008. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a September 2007 letter. Although this notification 
obligation was not met before initial RO decisions in March 
and September 2003, the Board finds this timing error non-
prejudicial since his claim is denied, rendering the content 
of the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. VA treatment 
records and private treatment records are associated with the 
claims file. The Veteran was afforded a VA examination for 
his claimed disability. Service treatment records are 
unavailable, aside from the November 1956 separation 
examination report. The National Personnel Records Center 
(NPRC) indicated in December 2001 correspondence that the 
Veteran's service treatment records destroyed in a fire. The 
Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government. O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991). There is no indication of any available, 
relevant records that the RO failed to obtain.

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.




Analysis

The Veteran seeks entitlement to compensation under the 
provisions of 38 U.S.C.A § 1151 for VA medical treatment for 
his prostate cancer. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim, and the appeal will be denied.

Under 38 U.S.C.A. § 1151, compensation under chapters 11 and 
13, 
38 U.S.C. shall be awarded for a qualifying additional 
disability or a qualifying death of a Veteran in the same 
manner as if such additional disability or death were service 
connected. For the purposes of this section, a disability or 
death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
Veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary [of the 
VA], either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was --

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service- provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title.

The Board further notes that in a VA General Counsel 
Precedent Opinion, it was concluded that 38 U.S.C.A. § 1151 
authorizes compensation in claims based on acts of omission 
by VA. See VAOPGCPREC 5-2001 (Feb. 5, 2001).

The Veteran alleges three legal theories for entitlement to 
38 U.S.C.A. § 1151 compensation. First, letters from October 
2001 by the Veteran's wife and July 2002 by the Veteran, 
contend that VA's misdiagnosis of bone metastasis led to the 
harmful radiation treatment. Therefore, VA is liable for the 
residuals of private radiation treatment at United Hospital 
Center (UHC). Second, in a March 2004 letter, the Veteran's 
wife argues that a VA physician failed to completely treat a 
bacterial infection in 1997, which may be related to the 
Veteran's subsequent prostate cancer. Third and lastly, in 
this March 2004 letter, she also argues that the VA physician 
was negligent in not ordering a prostate-specific antigen 
(PSA) test sooner since the Veteran's was known to be at risk 
for prostate cancer since 1989. 

A VA oncology note, dated February 2001, summarized the 
Veteran's medical history for prostate cancer. In 1989, the 
Veteran was diagnosed with early prostate cancer. In 1999, he 
was found to have a PSA of 16.5 with evidence of locally 
advanced prostate cancer. Bone scan showed possible rib 
metastasis. Because of the possible bone metastasis, the 
Veteran received radiation treatment. Immediately after 
radiation treatment, the Veteran experienced severe back and 
sacral pain. He presently seeks VA compensation for these 
disabilities based on inadequate VA treatment. A detailed 
account of the medical history based on medical evidence 
contained within the claims file follows below. 

VA medical providers diagnosed the Veteran with prostate 
cancer in April 1999. A VA treatment note from July 1999 
reflected that the Veteran was advised his prostate cancer 
was probably metastatic. The VA physician recommended that 
the Veteran should seek treatment elsewhere. The following 
month, an August 1999 VA treatment note showed bone scan 
changes that the physician believed were most likely related 
to degenerative joint disease. However, elevated acid 
phosphates levels suggested a non-organ confined disease. The 
physician informed the Veteran his treatment options included 
radiation therapy or hormone therapy. A few days later, the 
Veteran reported that several private physicians advised him 
to have surgery, and as a result, he desired to have non-VA 
care. 

Private treatment records from D.T.C., MD, dated July 1999, 
show that the Veteran was recommended for radical retropubic 
prostatectomy as prostate cancer treatment. This is the only 
recommendation for surgical treatment within the record. The 
Veteran contends this was his preferred treatment in letters 
submitted to the RO. However, there are no additional medical 
records concerning possible surgery, other than the July 1999 
note by D.T.C., MD. 

Additional private treatment records, from M.A.S., MD, 
reflect that D.T.C., MD and a VA physician believed the 
cancer was metastatic. The Board notes that D.T.C., MD in his 
July 1999 letter does not confirm metastatic finding, but 
recommends a biopsy of the left first rib to rule out the 
possibility of a metastatic lesion. 

Next, the Veteran underwent radiation treatment at United 
Hospital Center from October 1999 to December 1999. Following 
radiation therapy, the Veteran began experiencing chronic 
pelvic and sacral pain and was found to have prostatitis. 
Both problems resulted from radiation treatment. 

It was not determined until after radiation treatment that 
bone metastasis did not occur. Both private and VA treatment 
records from 1999 and 2000 show that medical providers could 
not confirm whether bone metastasis occurred. The first 
definitive medical opinion came in a December 2000 VA 
treatment note stating that no metastasis occurred. 
Additional VA treatment notes in December 2000 reflect that 
the Veteran had a PSA of 0.2, and no current findings of the 
disease. The Veteran was scheduled for repeat PSA testing in 
four months. It has been determined that the suspected 
metastasis referenced in medical records from 1999 and 2000 
did not occur. 

The VA obtained a September 2002 VA medical opinion regarding 
whether the Veteran was denied proper treatment for prostate 
cancer by the VA Medical Center (VAMC) and whether VAMC is 
responsible for residuals of his radiation treatment. The 
examiner carefully reviewed the sequence of events during the 
Veteran's cancer treatment as reflected in the claims file. 
The examiner opined that radiation was proper treatment for 
the Veteran based on the information available at the time. 
Although a bone scan revealed results more consistent with 
degenerative disc disease, the Veteran's acid phosphates 
level was highly elevated. The elevated phosphates level 
suggested metastases necessitating radiation treatment. Due 
to correspondence between VA medical providers and UHC 
oncologist, the examiner stated that VAMC was involved in the 
radiation treatment at the private hospital. However, after 
careful review of the record, the examiner believed the 
radiation treatment was proper.    

The Veteran's first theory of entitlement is that VA 
misdiagnosed bone metastasis as a result of prostate cancer 
and refused the Veteran's request for prostate surgery. In 
July 1999, VA treatment records showed that the Veteran was 
advised his prostate cancer was probably metastatic. The 
following month VA treatment notes revealed that bone scan 
changes were most likely related to degenerative joint 
disease, but elevated acid phosphates levels suggested non-
organ confined disease. At that time, the Veteran was advised 
he could receive radiation or hormone therapy from VA. The 
Veteran preferred surgery as suggested in a July 1999 letter 
from D.T.C., MD. However, no other recommendation of surgery 
is found within the record, and the Veteran underwent private 
radiation treatment at UHC as directed by M.A.S., MD. The VA 
obtained a September 2002 medical opinion. In it, the 
examiner completed a detailed review of the facts and 
concluded that radiation was proper treatment. 

There is no competent medical evidence that VA was negligent 
or provided improper care by diagnosing suspected bone 
metastasis as a result of prostate cancer. The Veteran 
contends VA did not properly diagnose bone metastasis, and as 
a result, he underwent harmful radiation treatment. 
Nevertheless, the Veteran is not competent to provide a 
medical opinion regarding accuracy of medical diagnoses or 
standards of medical care, and his opinion is entitled to no 
weight. Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). Competent 
medical evidence is required. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Since there is no competent 
medical evidence indicating VA acted negligently or otherwise 
with fault during diagnosis or the course of the Veteran's 
prostate cancer treatment, the claim is denied. 
 
The Veteran's second theory of entitlement is that VA failed 
to fully treat the Veteran for a bacterial infection about 
two years prior to his prostate cancer diagnosis. This theory 
is without merit since there is no medical evidence that a 
previous bacterial infection might be etiologically related 
to his prostate cancer. 

The Veteran's third theory of entitlement is that VA was 
negligent in not ordering a PSA test prior to 1999 since the 
Veteran was known to be at risk for prostate cancer from 
1989. To establish entitlement to benefits based on such a 
claim would ordinarily require a determination that: (1) VA 
failed to diagnose and/or treat a preexisting disease or 
injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have rendered treatment; and (3) the Veteran suffered 
disability which probably would have been avoided if proper 
treatment had been rendered. See VAOPGCPREC 5-2001 (February 
5, 2001).

Compensation under 38 U.S.C.A. § 1151 is awarded for a 
Veteran's qualifying additional disability in the same manner 
as if such additional disability was service connected. A 
qualifying disability is one which is not the result of a 
Veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished him under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable. See 38 U.S.C.A. § 
1151(a) (West 2002 & Supp. 2007).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability. Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause. See 38 C.F.R. § 3.361(c)(1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. See 38 C.F.R. § 3.361(c)(2) 
(2007).

There is no medical evidence indicating that VA was under a 
responsibility to furnish a PSA test or was negligent is 
failing to do so. VA treatment records refer to the Veteran 
having early prostate cancer in 1989, but it is not clear 
whether this diagnosis was made during VA treatment. The 
record shows the earliest VA treatment in 1993 and 1994 for 
non-prostate medical conditions. VA treatment records from 
April 1997, showed no abnormalities of the Veteran's prostate 
upon physical examination. There is no record of VA prostate 
cancer treatment until 1999. 

Entitlement to 38 U.S.C.A. § 1151 compensation is not 
established under the Veteran's theory that an earlier PSA 
test would have prevented his prostate cancer. See VAOPGCPREC 
5-2001 (February 5, 2001). There is no medical evidence that 
VA was under a responsibility to furnish a PSA test and that 
earlier PSA test would have prevent the Veteran's prostate 
cancer. Therefore, this theory for entitlement to 38 U.S.C.A. 
§ 1151 compensation is without merit. Id.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151, for 
residuals of prostate cancer is denied.




REMAND

The claim of 38 U.S.C.A. § 1151 compensation for kidney 
failure and kidney disease and the petition to reopen a 
service connection claim for a back disability must be 
remanded for additional notice and development. 

Regarding the Veteran's claim for 38 U.S.C.A. § 1151 
compensation for kidney failure and kidney disease, VA 
treatment records show the Veteran has been diagnosed with 
chronic renal insufficiency as secondary to polycystic kidney 
disease. In a July 2007 statement, the Veteran's wife stated 
that a VA treatment provider, B.B., PA, informed them that 
entodolac caused the Veteran's kidney problems. VA treatment 
records show treatment by B.B., PA but do not reflect him 
stating that the Veteran's use of entodolac is related to any 
renal disorders. Nevertheless, a March 2003 VA treatment note 
by a different VA medical provider suggested that VA 
prescribed etodolac is related to the Veteran's decreased 
renal function. Also of note, a VA treatment note from 
January 2003 reflects that a history of congestive heart 
failure may be the etiology of the Veteran's kidney disease. 
The Board finds that a VA examination is necessary to 
determine whether VA prescribed entodolac is etiologically 
related to the Veteran's kidney disease and, if so, whether 
VA acted improperly in prescribing entodolac. 

The petition to reopen a service connection claim for a back 
disability for new and material evidence is remanded for 
notice complaint with the Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In Kent, the Court of Appeals for Veterans' Claims (Court) 
held that VA's duty to notify included advising the claimant 
of the evidence and information that is necessary to reopen 
the claim and notifying the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant. It 
further held that VA must, in the context of a claim to 
reopen, examine the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

Although notification letters dated in April 2003, September 
2007, and May 2008 were issued in this matter, these letters 
did not comply with the Kent ruling. 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will obtain a VA medical 
opinion on whether the use of etodolac 
resulted in any of the Veteran's current 
renal or kidney disorders. The following 
consideration will govern the medical 
opinion:

(a) The entire claims file will be made 
available to the examiner for review, 
and the examiner will acknowledge 
review of the claims file as part of 
any report generated.

(b) The examiner is asked to opine 
based on the record whether any action 
or inaction by VA is responsible for 
the Veteran's current renal and kidney 
disorders. Specifically, the examiner 
should opine whether VA prescribed 
entodolac is etiologically related to 
the Veteran's renal and kidney 
disorders. If so, the examiner should 
determine whether VA provided proper 
medical care by prescribing entodolac 
for the Veteran.  

(c) Any and all opinions must be 
expressed in terms of scientific 
certainty and accompanied by a clear 
and complete rationale. If the examiner 
cannot give an opinion without resort 
to speculation he or she must so state.  

2. Advise the Veteran of what evidence 
would substantiate his petition to reopen 
the claim of service connection for 
degenerative disc disease of the low back, 
last denied in a March 2003 rating 
decision. Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO/AMC will 
comply with the Kent ruling, and advise 
the claimant of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant. 
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefit 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible. In 
particular, the RO should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures. Stegall v. West, 11 
Vet. App. 268 (1998).

4. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


